Citation Nr: 1146607	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-19 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and P.O.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1967 to January 1970.  Records show the Veteran died in November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in its November 2010 remand the Board instructed the AMC to request that the service department verify any direct herbicide exposure the Veteran may have received during service in the Republic of Vietnam.  In response, the AMC requested that the Defense Personnel Records Information System (DPRIS) verify if the Veteran or his unit were directly involved in the spraying of Agent Orange while stationed in Vietnam.  A February 2011 DPRIS report noted that the 1968 and 1969 unit histories from the 244th Aviation Company did not document or mention that the unit or any individuals assigned to the unit were involved in the spraying of Agent Orange.  

A March 2011 VA medical opinion, in essence, found that the evidence was in favor of a determination that the Veteran's metastatic transitional cell carcinoma of the urinary bladder was related to service.  The examiner, however, apparently based his opinion on the, as yet, unverified report that the Veteran had an "unusually intense and lengthy exposure to the Agent Orange herbicide", stating that the opinions of board certified urologists cited in another Veteran's work-related case; the opinion of Dr. M. "in concert with the veteran's unusually high exposure to Agent Orange in Vietnam reportedly the recipient of Air Force spraying operations on 112 days for 263 separate sprayings and his direct involvement with canisters and spraying" essentially made it at least as likely as not that a disability of service origin contributed to the Veteran's death.  The examiner also erroneously noted that the Veteran had service in the United States Air Force.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that while the evidence clearly shows that the Veteran served in the Republic of Vietnam from July 1968 to January 1970 and was exposed to Agent Orange, the probative evidence of record does not demonstrate that he was actually involved in the spraying of any herbicide agents.  His military occupation specialty was airborne sensor specialist which indicates that his principal duties involved aviation electronics.  Based upon the evidence presently of record, the Board finds that it may be assumed that the Veteran was exposed to herbicides during service in Vietnam but that the overall evidence of record does not demonstrate he experienced exposure through direct involvement with canisters and spraying and therefore, it is unclear as to how, if at all, this fact impacts the examiner's opinion that the Veteran experienced exposure that was "unusually intense or lengthy."  Thus, further clarification of the VA examiner's opinion is necessary with consideration of the correct facts.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the March 2011 VA examiner for clarification of the provided opinion based upon the verified evidence of record as to herbicide exposure.  The physician should be informed that it may be assumed (and is documented) that the Veteran was exposed to herbicides during service in Vietnam, but that the official government records presently of record do not demonstrate he had direct involvement with canisters and spraying of Agent Orange.  

If the March 2011 examiner is unavailable, the Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to the cause of his death due to metastatic transitional cell carcinoma of the urinary bladder and hypertension, to include as a result of herbicide exposure.  The physician should be informed that it may be assumed (and is documented) that the Veteran was exposed to herbicides during service in Vietnam, but that the evidence presently of record does not demonstrate he had direct involvement with canisters and spraying of Agent Orange.  A complete rationale for all opinions expressed should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


